Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-23 were pending and rejected in the previous non-final office action (7/22/2021).  Applicant’s amendment was received on 10/20/2021 whereby claims 1, 13-16, 20, and 21 were amended. No claims were cancelled or added. Accordingly, Claims 1-23 are pending and hereby examined in this office action. 
Response to Remarks/Arguments
35 USC §101
Step 2A Prong 2
Applicant’s arguments in response to the prior 35 USC 101 rejections have been considered, but are not persuasive.  Applicant argues that the claims integrate the exception into a practical application at Step 2A Prong 2.  In support, Applicant submits that “[t]he method of claim 1 improves the functioning of a computing system used to optimizing the shipment of items in a supply chain.”  Examiner respectfully disagrees. “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II).  Attempting to optimize the shipments of items in a supply chain is a business process and not an improvement to the functioning of a computer or to any other technology or technical field.
Step 2B
Applicant argues that the claims provide “significantly more” at Step 2B. In support, Applicant submits that the claims “include improvements to a technology or technical field.  Examiner respectfully disagrees. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II).  Attempting to optimize the shipments of items in a supply chain is a business process and not an improvement to the functioning of a computer or to any other technology or technical field. The same analysis applies here in 2B. 
35 USC §103
With respect to the 35 U.S.C. §103 rejections, Applicant’s arguments/remarks have been considered, but are moot since Applicant’s amendments necessitated new grounds of rejection. Please see updated 35 U.S.C. §103 rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 is a method.
Claim 13 is a system
Claim 21 is a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)
The claim recites a method of selecting an assortment of cartons for shipping items from a facility location, the method comprising: receiving, [], a shipment history for the facility location, the shipment history including information about a plurality of shipments that were shipped from the facility location over a period of time, wherein each shipment contains one or more items; receiving, [], attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; selecting a statistically representative sample of the shipments in the shipment history; for each shipment in the statistically representative sample of shipments, determining a subset of the candidate cartons that can contain the one or more items in each shipment; determining a cost of shipping each shipment in each of the cartons in the subset; determining a number of carton types to include in the assortment of cartons; selecting an optimal assortment of cartons from the subset of candidate cartons based at least in part on the cost of shipping and the number of carton types; and []: communicating instructions [] to stock the optimal assortment of cartons at the facility location; providing information about the optimal assortment of cartons [], [] generat[ing] recommendations for packaging ordered items in the optimal assortment of cartons; receiving the recommendations[]; and communicating instructions for packaging the ordered items based on the recommendations [].  The claim limitations, under their broadest reasonable interpretation, are directed to determining an optimal assortment of cartons to keep in stock for shipping purposes.  The identified abstract idea is a sales activity and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of a carton selection manager, publishing, by the carton selection manager, an application programming interface (API) accessible by a plurality of computing systems, and at least one computing system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 2-12 merely further narrow the abstract idea of claim 1.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)
The claim recites [], [], [], [],  receiv[ing] shipment histories for the one or more facility locations from the data store, the shipment histories including information about a plurality of shipments that were shipped from the facility locations over a defined period of time, wherein each shipment contains one or more items; receiv[ing] attributes of candidate cartons [], the attributes including at least dimensions, weight, and cost of each of the cartons; select[ing] a statistically representative sample of shipments in the shipment history; for each shipment in the statistically representative sample of shipments, determin[ing] a subset the candidate cartons that can contain the one or more items in each shipment; determin[ing] a cost of shipping each shipment in each of the cartons in the subset; determin[ing] a number of carton types to include in the assortment of cartons; select[ing] an optimal assortment of cartons from the subset of cartons based at least in part on the cost of shipping and the number of carton types; []: communicat[ing] instructions [] to stock the optimal assortment of cartons at the facility location; provid[ing] information about the optimal assortment of cartons to [] generate[] reccomendations for packaging ordered items in the optimal assortment of cartons; receiv[ing] recommendations []; and communicat[ing] instruction for packaging the ordered items based on the recommendations []. The claim limitations, under their broadest reasonable interpretation, are directed to determining an optimal assortment of cartons to keep in stock for shipping purposes.  The identified abstract idea is a sales activity and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of a processing device, a data store comprising order hsitories, carton attributes, shipping cost information, and item attributes, a cartonization engine communicatively coupled to a carton selection manager,a memory device comprising instructions that, when executed by the processing device implement the carton selection manager, publish[ing] an application programming interface (API) 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 14-19 merely further narrow the abstract idea of the claims on which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)
The claim recites [] Attorney Docket No. 201907643 / 16386.257USU1receiving, [], a shipment history from a plurality of shipment locations of a retail enterprise, the shipment history including information about a plurality of shipments that were 
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computing system, cause the computing system to perform a method of selecting a carton assortment for a plurality of locations of a retail enterprise, a carton selection manager, and publishing, by the carton selection manager an application programming interface (API) accessible by a plurality of computing systems are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 22-23 merely further narrow the abstract idea of claim 21.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-18, & 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over Buettner/Lehman in view of Pre-grant Publication No.: US 2018/0374046 A1, hereinafter “Powers.”
Claim 1 (Currently Amended): Buettner teaches a method of selecting an assortment of cartons for shipping items from a facility location, the method comprising: 
receiving, at a carton selection manager, a shipment history for the facility location, the shipment history including information about a plurality of shipments that were shipped from the facility location over a period of time, wherein each shipment contains one or more items; (Buettner [0044], “the carton optimization request may correspond to a specific time period for which historical shipment data should be analyzed to determine a desired optimization level, a desired optimization range, and/or other information.”; See also Buettner [0045]-[0046], [0049]-[0051])
selecting a statistically representative sample of shipments in the shipment history; (Buettner [0049], “[T]he historical shipment module 200 starts at step 202 by determining the time period for which the historical shipment data is requested…the historical shipment data may be requested for a fiscal year quarter, a season, or a particular month or set of months. For example, a user (e.g., consignor) may be interested in which cartons he or she should keep on hand for fulfilling Christmas orders. In this 
for each shipment in the statistically representative sample of shipments, determining a subset of the candidate cartons that can contain the one or more items in each shipment; (Buettner [0051], “[T]he accessed historical shipping data may comprise identifying information about which products were shipped during the identified time period, the dimensions of the shipped products, the dimensions of the packaging ( e.g., cartons) of the shipped products…”; See also [0063])
determining a number of carton types to include in the assortment of cartons; (Buettner [0065], “[T]he carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock...”)
communicating instructions to at least one of the plurality of computing systems to stock the optimal assortment of cartons at the facility location; (Buettner [0073], “[T]he results of the carton optimization module 300 may be output in a variety of ways…[T]he output may be transmitted via network interface 74 to the consignor computer entity 105, the carrier system 110, or some other computing entity.”) 

Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
determining a cost of shipping each shipment in each of the cartons in the subset; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.”; See also Lehmann [0017]-[0018]; [0032]-[0033])
selecting an optimal assortment of cartons from the subset of candidate cartons based at least in part on the cost of shipping and the number of carton types; (Lehmann [0049], “Once the total 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carton inventory optimization taught by Buettner with determining a cost of shipping each shipment and selecting the optimal cartons taught by Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])

Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
receiving, at the carton selection manager, attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; (Powers [0047], “[O]ptimization may require consideration of additional packing factors such as, but not limited to, a selected or preferred shipping carrier, a dim factor, rate tables, placement strategies, carton cost, and bin distance. Other factors may include the cost of packing materials, labor cost of packing, shipping rates for variable dimensional weights…”; See also Powers [0055])
publishing, by the carton selection manager, an application programming interface (API) accessible by a plurality of computing systems configured for: (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
providing information about the optimal assortment of cartons to a cartonization engine, wherein the cartonization engine generates recommendations for packaging ordered items in the optimal assortment of cartons; (Powers [0075], “After sorting the new containers to generate a sorted list at operation 410 or operation 412, the next sorted new container is identified at operation 414…If operation 414 does not reach the end of the sorted list of new containers, the process goes to operation 416 to attempt three-dimensional placement of the item in the newly opened container…”)
receiving the recommendations from the cartonization engine; (Powers [0076], “Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution…”)
communicating instructions for packaging the ordered items based on the recommendations to at least one of the plurality of computing systems. (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the identifying the attributes of the cartons and communication of the instructions for packaging the ordered items as taught by Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 2 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
further comprising utilizing the assortment of cartons to contain shipments of items at the facility location. (Lehmann [0015], “A packaging information system configured to facilitate stowing, picking, packing and/or shipping operations may include various components used to facilitate efficient and/or cost-effective operations in a materials handling facility.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves 
Claim 3 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the facility location is a store or distribution center within a retail supply chain that delivers shipments to customers. (Lehmann [0027], “A container recommendation service…may be utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each 
Claim 4 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the information about the shipments includes shipping, dunnage, and carton costs. (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 6 (Original): 
wherein determining which of the candidate cartons can contain the one or more items comprises determining that an inner volume of each carton is greater than or equal to a liquid volume of the items in the shipment and determining that each individual item can fit into the carton. (Lehmann [0028], “The items in a materials handling facility may be of varying shapes, sizes, and weight. For example, some items in a materials handling facility may be irregularly shaped. To facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible. In other embodiments, irregularly shaped items may be handled without placing them in regularly shaped packaging. According to various embodiments, automated product dimension estimation and/or correction may be utilized with any regularly shaped or irregularly shaped items.”; See also Lehmann [0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 7 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the calculating of shipping costs comprises adding together carrier costs, carton costs, tape costs, and dunnage costs. (Lehmann [0032]; See also Lehman [0033], “Other costs that may be added by the planning service may include, but are not limited to, labor, overhead, corrugate, dunnage, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 8 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner also teaches:
wherein the number of cartons in the assortment is received from a user selection. (Buettner [0065], “the carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock. For example, a user (e.g., consignor) may wish to stock 10 different carton sizes or 9-12 different carton sizes.)
Claim 9 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein determining the subset of the candidate cartons that can contain the one or more items in each shipment includes, for at least one shipment determining one or more candidate cartons capable of receiving a height-oriented item for shipment, the height-oriented item having a height dimension being less than or equal to a height of the determined one or more candidate cartons. (Lehmann [0017], “[I]f the item to be shipped has dimensions of 12 in. x 10 in. x 2.5 in., the packaging information system may select a standard container available at the materials handling facility that has dimensions of 15 in. x 12.5 in.x 3 in.-representing the smallest available standard container in the materials handling facility in Lexington that is still large enough to handle the item to be shipped…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 10 (Original): 
wherein the assortment of cartons is displayed on a graphical user interface on the at least one computing system. (Buettner [0073], “In various embodiments, the results of the carton optimization module 300 may be output in a variety of ways. In some embodiments, the output may be displayed via input/out system. In other embodiments, the output may be transmitted via network interface 74 to the consignor computer entity 105, the carrier system 110, or some other computing entity.”)
Claim 11 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner also teaches:
further comprising repeating the method with an updated shipment history and updating the assortment of cartons. (Buettner [0065], “In various embodiments, the carton optimization level or range may be determined at least in part based on the historical shipping data, the organized historical data, information that may be present in a user's profile (in embodiments that include a user profile), or other available information. In some embodiments, the carton optimization level or range may be determined at least in part based on the number of items and/or item size classes comprising the organized historical data.”)
Claim 12 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 1.  With respect to the following limitation:
further comprising repeating the method for a second facility location and selecting a second assortment of cartons that is different from the optimal assortment of cartons.
Buettner teaches selecting an optimal assortment of carton sizes (Buettner [0065]), but does not explicitly teach performing the method at a second location.  However, Lehmann teaches that a materials handling facility can include “one or more of: warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, or other facilities or combinations of facilities for performing one or more functions of material (inventory) handling.” (Lehmann [0001]).  Thus, 
Claim 13 (Currently Amended): Buettner teaches a system for selecting an assortment of cartons for shipping items from one or more retailer locations, the system comprising:
a processing device; (Buettner [0028])
a data store comprising order histories, carton attributes, shipping cost information, and item attributes; and (Buettner [0029])
a memory device comprising instructions that, when executed by the processing device implement the carton selection manager configured to: (Buettner [0021]) 
receive shipment histories for the one or more facility locations from the data store, the shipment histories including information about a plurality of shipments that were shipped from the facility locations over a defined period of time, wherein each shipment contains one or more items; (Buettner [0044], “the carton optimization request may correspond to a specific time period for which historical shipment data should be analyzed to determine a desired optimization level, a desired optimization range, and/or other information.”; See also Buettner [0045]-[0046], [0049]-[0051])
select a statistically representative sample of shipments in the shipment history; (Buettner [0049], “[T]he historical shipment module 200 starts at step 202 by determining the time period for which the historical shipment data is requested…the historical shipment data may be requested for a fiscal year quarter, a season, or a particular month or set of months. For example, a user (e.g., consignor) may be interested in which cartons he or she should keep on hand for fulfilling Christmas orders. In this example, the time period for which historical data is reviewed may be November and December of the 
for each shipment in the statistically representative sample of shipments, determine a subset the candidate cartons that can contain the one or more items in each shipment; (Buettner [0051], “[T]he accessed historical shipping data may comprise identifying information about which products were shipped during the identified time period, the dimensions of the shipped products, the dimensions of the packaging ( e.g., cartons) of the shipped products…”; See also [0063])
determine a number of carton types to include in the assortment of cartons; (Buettner [0065], “[T]he carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock...”)
communicate instructions to at least one of the plurality of computing systems to stock the optimal assortment of cartons at the facility location. (Buettner [0073], “[T]he results of the carton optimization module 300 may be output in a variety of ways…[T]he output may be transmitted via network interface 74 to the consignor computer entity 105, the carrier system 110, or some other computing entity.”)

Buettner doesn’t explicitly teach the following; however Lehmann teaches:
a cartonization engine communicatively coupled to a carton selection manager; (Lehmann [0015], “a packaging information system may include…a container recommendation service,…and/or a packaging service which may be utilized together or separately to facilitate efficient and/or cost-effective operations in the materials handling facility.”)
determine a cost of shipping each shipment in each of the cartons in the subset; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that 
select an optimal assortment of cartons from the subset of cartons based at least in part on the cost of shipping and the number of carton types; (Lehmann [0049], “Once the total fulfillment cost for each recommended item package, container, and fulfillment center combination has been determined, the planning service determines the lowest total fulfillment cost combination that will result in delivery of the items ordered by the customer, as in 412. Referring again to the example of three ordered items (A, B, C), the packaging information system may determine that the lowest total fulfillment cost combination is to ship an item package of {A, C} from FC-1 using a custom container and an item package {B} from FC-3 using a standard container….”; See also Buettner [0065]) (Lehmann teaches looking at the cost of shipping in regards to carton types/sizes.  While Buettner teaches selection of the optimal assortment of cartons.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carton inventory optimization taught by Buettner with determining a cost of shipping each shipment and selecting the optimal cartons taught by Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with 

Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
receive attributes of candidate cartons from the data store, the attributes including at least dimensions, weight, and cost of each of the cartons; (Powers [0047], “[O]ptimization may require consideration of additional packing factors such as, but not limited to, a selected or preferred shipping carrier, a dim factor, rate tables, placement strategies, carton cost, and bin distance. Other factors may include the cost of packing materials, labor cost of packing, shipping rates for variable dimensional weights…”; See also Powers [0055])
publish an application programming interface (API) accessible by a plurality of computing systems configured to: (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
provide information about the optimal assortment of cartons to a cartonization engine, wherein the cartonization engine generates recommendations for packaging ordered items in the optimal assortment of cartons; (Powers [0075], “After sorting the new containers to generate a sorted list at operation 410 or operation 412, the next sorted new container is identified at operation 414…If operation 414 does not reach the end of the sorted list of new containers, the process goes to operation 416 to attempt three-dimensional placement of the item in the newly opened container…”)
receive the recommendations from the cartonization engine; (Powers [0076], “Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution…”)
communicate instructions for packaging the ordered items based on the recommendations to at least one of the plurality of computing systems. (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the identifying the attributes of the cartons and communication of the instructions for packaging the ordered items as taught by Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 14 (Currently Amended): 
sort each carton's dimensions in nonincreasing order; (Buettner [0063], “the carton optimization module 300 may associate a rank with each carton size comprising the carton size candidate list with respect to each item or item size class comprising the organized historical data at step 306. In various embodiments, the rank associated with a carton size with respect to an item may be based at least in part on the height, length, and width of the carton and the height, length and width of the product and/or product packaging.”)

Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
determine that the carton's inner volume is greater than or equal to a liquid volume of the items in the shipment; (Lehmann [0028], “The items in a materials handling facility may be of varying shapes, sizes, and weight. For example, some items in a materials handling facility may be irregularly shaped. To facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible. In other embodiments, irregularly shaped items may be handled without placing them in regularly shaped packaging. According to various embodiments, automated product dimension estimation and/or correction may be utilized with any regularly shaped or irregularly shaped items.”; See also Lehmann [0017])
determine that each individual item in the shipment can fit into the carton. (Lehman [0029], “In this example, the planning service would determine that FC-1 207 is capable of shipping the following item packages: {A}, {B}, {C}, {A, B}, {A, C}, {B, C}, {A, B, C}….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect 
Claim 16 (Currently Amended): Buettner/Lehman/Powers, as show above, teaches all the limitations of claim 13. Buettner also teaches:
to record the combination of carton and shipment in a binary fitting matrix as packable or not packable. (Buettner [0063], “the carton optimization module 300 may associate a rank with each carton size comprising the carton size candidate list with respect to each item or item size class comprising the organized historical data at step 306. In various embodiments, the rank associated with a carton size with respect to an item may be based at least in part on the height, length, and width of the carton and the height, length and width of the product and/or product packaging. Returning to the baseball example above, the baseball and its packaging may have height, length, and width dimensions of 3.25 inches by 3.25 inches by 3.25 inches….if carton C had dimensions 2 inches by 3.5 inches by 3.5 inches, carton C may be associated with a rank indicating carton C is unacceptable for shipping the baseball because carton C is too small in at least one dimension for the baseball to fit in carton C.”) 
Claim 17 (Original): Buettner/Lehman/Powers, as show above, teaches all the limitations of claim 13.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the cost of shipping is calculated based on carton cost, dunnage cost, tape cost, volume of the carton, and weight of the carton. (Lehman [0032] & [0033], “The transportation costing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 18 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 17.  Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
wherein the cost of shipping is further calculated based on a carrier and service combination for the shipment as well as a zone of shipment. (Powers [0028] & [0029], “Since different shipping carriers likely have different pricing based on weight of a package and distance to be shipped (typically assessed by the number of "zones" a package must cross or a stepped-distance zone from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the teachings of Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 20 (Currently Amended): Buettner/Lehmann/Powers, a shown above, teaches all the limitations of claim 13.  Buettner also teaches:
wherein the cartonization engine is further configured to recommend cartons for packaging shipments at each of the one or more facility locations, and the cartons are selected from the optimal assortment of cartons. (Buettner [0063], “[T]he carton optimization module 300 may associate a rank with each carton size comprising the carton size candidate list with respect to each item or item size class comprising the organized historical data at step 306. In various embodiments, the rank associated with a carton size with respect to an item may be based at least in part on the height, length, and width of the carton and the height, length and width of the product and/or product packaging…”)
Claim 21 (Currently Amended): Buettner, as shown, teaches: A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computing  (Buettner [0004] & [0021]) Attorney Docket No. 201907643 / 16386.257USU1 
receiving, at a carton selection manager, a shipment history from a plurality of shipment locations of a retail enterprise, the shipment history including information about a plurality of shipments that were shipped from each of the plurality of locations over a period of time, wherein each shipment contains one or more items; (Buettner [0044], “the carton optimization request may correspond to a specific time period for which historical shipment data should be analyzed to determine a desired optimization level, a desired optimization range, and/or other information.”; See also Buettner [0045]-[0046], [0049]-[0051])
selecting a first statistically representative sample of shipments in the shipment history associated with a first location of the plurality of locations and a second statistically representative sample of shipments in the shipment history associated with the second location of the plurality of locations; (Buettner [0049], “[T]he historical shipment module 200 starts at step 202 by determining the time period for which the historical shipment data is requested…the historical shipment data may be requested for a fiscal year quarter, a season, or a particular month or set of months. For example, a user (e.g., consignor) may be interested in which cartons he or she should keep on hand for fulfilling Christmas orders. In this example, the time period for which historical data is reviewed may be November and December of the previous year. In other embodiments, a portion of the historical shipping data for a year may be reviewed that may be representative of a user's shipping habits at any time during the year.”) (Buettner teaches selecting an optimal assortment of carton sizes (Buettner [0065]), but does not explicitly teach performing the method at a second location.  However, Lehmann teaches that a materials handling facility can include “one or more of: warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, or other facilities or combinations of facilities for performing one or more functions of material (inventory) handling.” (Lehmann [0001]).  Thus, it would have been obvious 
for each shipment in the first statistically representative sample of shipments, determining a first subset of the candidate cartons that can contain the one or more items in the shipment; (Buettner [0051], “[T]he accessed historical shipping data may comprise identifying information about which products were shipped during the identified time period, the dimensions of the shipped products, the dimensions of the packaging ( e.g., cartons) of the shipped products…”; See also [0063])
for each shipment in the second statistically representative sample of shipments, determining a second subset of the candidate cartons that can contain the one or more items in the shipment; (Buettner [0051], “[T]he accessed historical shipping data may comprise identifying information about which products were shipped during the identified time period, the dimensions of the shipped products, the dimensions of the packaging ( e.g., cartons) of the shipped products…”; See also [0063])


Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
determining first shipping costs associated with each shipment from the first location in each of the determined cartons in the first subset; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.”; See also Lehmann [0017]-[0018]; [0032]-[0033])
determining second shipping costs associated with each shipment from the second location in each of the determined cartons in the first subset; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, 
selecting, based at least in part on a first predetermined number of cartons to include in the assortment of cartons for the first location and the first shipping costs, a first optimal assortment of cartons from the first subset of candidate cartons; (Lehmann [0049], “Once the total fulfillment cost for each recommended item package, container, and fulfillment center combination has been determined, the planning service determines the lowest total fulfillment cost combination that will result in delivery of the items ordered by the customer, as in 412. Referring again to the example of three ordered items (A, B, C), the packaging information system may determine that the lowest total fulfillment cost combination is to ship an item package of {A, C} fromFC-1 using a custom container and an item package {B} from FC-3 using a standard container….”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carton inventory optimization taught by Buettner with determining a cost of shipping each shipment and selecting the optimal cartons taught by Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])

With respect to the following limitations:
determining second shipping costs associated with each shipment from the second location in each of the determined cartons in the first subset; and (Lehmann [0027])
selecting, based at least in part on a second predetermined number of cartons to include in an assortment of cartons for the second location and the second shipping costs, a second optimal assortment of cartons from the second subset of candidate cartons; (Lehmann [0027])
wherein the first optimal assortment of cartons and the second optimal assortment of cartons are different from each other. (Lehmann [0027])
Lehmann teaches that a container recommendation service can be “utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.” (Lehmann [0027]) Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations. Merely employing the same method taught by Buettner/Lehman using a second location’s shipment history would not produce a new and unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).

Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
receiving, at the carton selection manager, attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; (Powers [0047], “[O]ptimization 
publishing, by the carton selection manager, an application programming interface (API) accessible by a plurality of computing systems configured for: (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
providing information about the first optimal assortment of cartons and the second optimal assortment of cartons to a cartonization engine, wherein the cartonization engine generates recommendations for packaging ordered items in the first optimal assortment of cartons and the second optimal assortment of cartons; (Powers [0075], “After sorting the new containers to generate a sorted list at operation 410 or operation 412, the next sorted new container is identified at operation 414…If operation 414 does not reach the end of the sorted list of new containers, the process goes to operation 416 to attempt three-dimensional placement of the item in the newly opened container…”)
receiving the recommendations from the cartonization engine; (Powers [0076], “Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution…”)
communicating instructions for packaging the ordered items based on the recommendations to at least one of the plurality of computing systems. (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the identifying the attributes of the cartons and communication of the instructions for packaging the ordered items as taught by Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 22 (Original):  Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 21. Buettner/Lehmann also teaches:
wherein the first predetermined number of cartons is different from the second predetermined number of cartons. (Buettner [0065])
Lehmann teaches that a container recommendation service can be “utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.” (Lehmann [0027]) Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
Claim 23 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 21. Buettner/Lehmann also teaches:
wherein the first predetermined number of cartons is the same as the second predetermined number of cartons, and wherein the first optimal assortment of cartons and the second optimal assortment of cartons are different from each other based at least in part on the shipment history associated with the first location and the shipment history associated with the second location.  (Buettner [0065])
Lehmann teaches that a container recommendation service can be “utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.” (Lehmann [0027]) Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations. Merely employing the same method taught by Buettner/Lehman using a second location’s shipment history would not produce a new and unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc.,.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buettner/Lehmann/Powers in view of United States Patent No. 9,235,822 B2, hereinafter “Tian.”
Claim 19 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 13. Buettner/Lehmann/Powers doesn’t explicitly teach the following; however, Tian teaches:
wherein the optimal assortment of cartons is selected by solving a p-median problem using metaheuristics. (Tian col. 17, lns. 18-57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann/Powers with the teachings of Tian since “[i]n order to ship products to their various destinations, a materials handling facility may include various types of packaging in which products are placed before shipment. The packaging serves to protect the products during shipment. Unfortunately, it is usually the case that the packaging used to ship a given product is not sized correctly, Such that the packaging may be bigger than that necessary to ship the given product. This translates into lost space on trucks and other transportation vehicles that, as a result, carry less products than they could if the packaging matched the size of the products. Also, the mismatch between product sizes and packaging sizes can result in other costs.” (Tian col. 1, lns. 21-33)
Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buettner/Lehmann/Powers in view of Fischetti, Matteo et al., Mixed-integer linear programming heuristics for the prepack optimization problem, Available online: April 12, 2015, Elsevier Discrete Optimization, 22 (2016), 195-205 (Year: 2015), hereinafter “Fischetti.”
Claim 5 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner/Lehmann/Powers doesn’t explicitly teach the following; however, Fischetti teaches:
wherein determining which of the candidate cartons can contain the one or more items comprises applying a fitting MILP algorithm. (Fischetti pg. 196, “The resulting problem, known as PrePack Optimization Problem (POP), was recently addressed in [9], where a real-world application in the fashion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann/Powers with the teachings of Fischetti since “[p]re-packing items into box configurations has obvious benefits in terms of easier and cheaper handling, as it reduces the amount of material handled by both the warehouse and the customers.” (Fischetti pg. 196)
Claim 15: Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 14.  Buettner/Lehmann/Powers doesn’t explicitly teach the following; however, Fischetti teaches:
wherein determining that each individual item in the shipment can fit into the carton comprises at least one of: determining that either the items can be stacked to fit along one of the orthogonal axes of the carton; or applying a mixed-integer linear program (MILP) to determine that the items will fit into the carton. (Fischetti pg. 196, “The resulting problem, known as PrePack Optimization Problem (POP), was recently addressed in [9], where a real-world application in the fashion industry is presented, and heuristic approaches are derived using both Constraint Programming (CP) and Mixed Integer Linear Programming (MILP) techniques.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann/Powers with the teachings of Fischetti since “[p]re-packing items into box configurations has obvious benefits in terms of easier and cheaper handling, as it reduces the amount of material handled by both the warehouse and the customers.” (Fischetti pg. 196)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.F./               Examiner, Art Unit 3628     


/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                                           1/6/2021